501 P.2d 662 (1972)
CARSON CITY, a political subdivision of the State of Nevada, Appellant,
v.
Estate of Simone LOMPA, Deceased, and Eva Lompa, Respondents.
No. 6705.
Supreme Court of Nevada.
October 6, 1972.
Michael E. Fondi, Dist. Atty., and Ralph M. Crow, Deputy Atty. Gen., Carson City, for appellant.
Milton E. Manoukian, Carson City, for respondents.

OPINION
PER CURIAM.
The City sought to condemn a parcel of real property and all water appropriated from the point of diversion located thereon as evidenced by Certificate No. 5404 issued by the State Engineer. The parties stipulated to the value of the parcel of real property and submitted to the jury only the task of deciding the value of the water right. The jury fixed that value at $33,000, which amount is not challenged. The appellant does appear to contend, however, that a water right is not subject to condemnation.
When a right to use water has become fixed either by actual diversion and application to beneficial use or by appropriation as authorized by the state water law, it is a right which is regarded and protected as real property. In re Application of Filippini, 66 Nev. 17, 22, 202 P.2d 535 (1949); Nenzel v. Rochester Silver Corporation, 50 Nev. 352, 357, 259 P. 632 (1927); Adams-McGill Co. v. Hendrix, 22 F. Supp. 789, 791 (D.Nev. 1938); Dalton v. Bowker, 8 Nev. 190, 201 (1873). Indeed, NRS 37.010(3) specifically allows for a city to exercise its right of eminent domain to acquire water rights.
Other claimed errors have been examined and also are without merit.
Affirmed.